Citation Nr: 0418098	
Decision Date: 07/07/04    Archive Date: 07/21/04	

DOCKET NO.  03-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks a total disability rating 
based upon individual unemployability.  In pertinent part, it 
is argued that the veteran's various service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment.  

In that regard, a review of the record discloses that service 
connection is currently in effect for a chronic back 
disorder, evaluated as 40 percent disabling; varicose veins 
of the left leg, evaluated as 20 percent disabling; the 
postoperative residuals of a right inguinal hernia, evaluated 
as 10 percent disabling; the postoperative residuals of a 
left inguinal hernia, evaluated as noncompensably disabling; 
and right orchialgia, also evaluated as noncompensably 
disabling.  The combined evaluation currently in effect for 
the veteran's various service-connected disabilities is 
60 percent.  

The Board notes that, in June 2002, in conjunction with his 
claim for a total disability rating, the veteran was afforded 
a VA orthopedic examination for compensation purposes.  That 
examination, however, focused exclusively on the veteran's 
service-connected back problem, and resulted in a diagnosis 
of degenerative intervertebral disc disease at the level of 
the 5th lumbar vertebra and 1st sacral segment.  No 
examination was undertaken of the veteran's varicose veins, 
or of the postoperative residuals of his right and left 
inguinal hernias, nor was any comment offered regarding the 
presence (or absence) of orchialgia.  

The Board further notes that, based upon a review of the 
entire evidence of record, it would appear that the veteran 
currently suffers from a number of rather significant 
nonservice-connected disabilities, including the residuals of 
a left cerebral aneurysm, hypertension, peripheral vascular 
disease, and borderline mental retardation.  To date, no 
opinion has been offered regarding the impact of those 
disabilities versus his service-connected disabilities, upon 
the veteran's ability to engage in substantially gainful 
employment.  Such an opinion is vital to a proper 
adjudication of the veteran's current claim for a total 
disability rating based upon individual unemployability.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA general medical examination, to 
include additional examinations by 
appropriate specialists, if necessary, in 
order to more accurately determine the 
current severity of his various service-
connected disabilities, and the effect of 
those disabilities (as opposed to his 
nonservice-connected disabilities) on his 
employability.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the appropriate examiner or examiners 
should specifically comment regarding the 
effect of the veteran's service-connected 
and nonservice-connected disabilities 
upon his ability to engage in 
substantially gainful employment.  More 
specifically, an opinion is requested 
regarding whether the veteran's service-
connected disabilities, in and of 
themselves, are sufficient to preclude 
his participation in any form of gainful 
employment.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s).  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report(s).  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 

required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claim for a total disability 
rating based upon individual 
unemployability.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
the Statement of the Case in August 2003.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



